Title: From Thomas Jefferson to the House of Representatives, 20 April 1802
From: Jefferson, Thomas
To: the House of Representatives


              Gentlemen of thehouse of Representatives
              I transmit you a report from the Secretary of state with the information desired by a resolution of the house of representatives of the 8th. of January relative to certain spoliations and other proceedings therein referred to.
              Th: Jefferson
                April 20. 1802.
            